Holt, J.,
dissenting.
The Railway’s suggestion or request that Butler step from its moving train at Palmyra was without excuse. The reason for this extraordinary suggestion was that its train was heavy and to stop it on grade might throw some extra strain upon its engine. It was from this that trouble came. Injury is established; the verdict is not large, and the Railway might very well have been willing to make some reparation. It. has, however, elected to stand upon its rights and crave the law, as it had the right to do. The law, as I see it, is correctly laid down in Chesapeake, etc., Ry. Co. v. Wills, 111 Va. 32, 68 S. E. 395, 32 L. R. A. (N. S.) 280, where it is said:
“As we have seen, the declaration does not aver that any agent of the company directed, advised, encouraged, or even had knowledge of plaintiff’s intention to alight from the train; and so that, between the negligent act of the railroad company and the injury suffered by the plaintiff, there was the intervening act of a responsible agent, that responsible agent being the plaintiff himself. While the plaintiff as a result of the defendant’s negligence had taken the wrong train, but was in a place of safety and of his own accord alighted from the train, it cannot be said that the injury which he then received was the natural and continuous sequence, unbroken by any new or independent cause, of the negligence of the defendant which caused him to enter the wrong train.”
*618Butler was asked to get off at Palmyra station. With it he was intimately familiar. The ground was smooth, level and free from obstruction. He testified without objection that he could have gotten off at that point with safety. He started to get off but the conductor stopped him, and for that reason he was prevented from ahghting at this place of safety and until the underpass had been reached and passed. It was then that he stepped upon a loose bit of ballast and was hurt.
Here Butler was invited to get off a moving train at Palmyra, and to accommodate the Railway, he acceded to its suggestion.
To step from a moving train is usually negligence per se, but an examination of the cases relied upon to support that doctrine shows that the passenger is usually acting on his own initiative and is undertaking in some way to further his own interest or purpose. But that is not this case. Butler was a passenger on a train scheduled to stop at Palmyra. His ticket took him there. What he did was not to help himself but to help the railroad, and that he was induced and encouraged to do in its interest and not his. Moreover, the landing immediately at the station was a safe one, and he was preparing to alight at it when he was prevented by the conductor. In short, he agreed to get off at a safe place and was taken to an unsafe one. When he did get off, the conductor was standing immediately by and saw him get off at a point not intended for any such use or purpose, and this without protest on his part but with implied approval.
The request that he get off the moving train still stood. There would have been no accident but for the loose bit of ballast. The train was traveling at even a slower rate than when it passed the station. The trouble is that at the request of the conductor and to accommodate him he got off at a place where passengers were not expected to get off. If, in the undisputed circumstances which obtained here, no liability attaches, it is because at all times and in all circumstances it is negligence per se for a passenger to step from a moving train. That is not the law.
I have no quarrel with the general rule; it is a reasonable rule. Passengers who get off moving trains to further their *619own purpose do so at their own risk. But there is exception to that rule equally reasonable, and that exception we have expressly approved.
Whenever one in authority—in this case the conductor— directs, advises, or encourages a passenger to alight, then the burden shifts. It is the Rahway which assumes the risk. That the conductor did encourage Butler to get off this moving train is too plain for argument.
The jury in finding the defendant guilty must have had this situation in mind. As I see it, the verdict should stand.